                    Case 4:20-cv-03184-HSG Document 27 Filed 08/06/20 Page 1 of 2



 1                                        UNITED STATES DISTRICT COURT
 2                                     NORTHERN DISTRICT OF CALIFORNIA
 3   Monica Waddell, on behalf of himself and all others        )
     similarly situated,                                        )             4:20-cv-03820-HSG (Lead Case)
                                                                    Case No: _______________
                                                                             20-cv-3184-HSG
 4                                                              )
                                           Plaintiff(s),        )   APPLICATION FOR
 5                                                              )   ADMISSION OF ATTORNEY
               v.
                                                                )   PRO HAC VICE ; ORDER
 6   S.C. JOHNSON & SON, INC, a Wisconsin                       )   (CIVIL LOCAL RULE 11-3)
     corporation,                                               )
 7                                                              )
                                           Defendant(s).
                                                                )
 8
          I,                  Spencer Sheehan      , an active member in good standing of the bar of
 9                  New York        , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Monica Waddell, on behalf of himself and all others similarly situated, in the
                                                                                    George V. Granade
      above-entitled action. My local co-counsel in this case is __________________________________,                               an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                           LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     Sheehan & Associates, P.C.                                     Reese LLP
       505 Northern Blvd Ste 311                                      8484 Wilshire Blvd Ste 515
14     Great Neck NY 11021-5101                                       Los Angeles CA 90211
       MY TELEPHONE # OF RECORD:                                       LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (516) 303-0552                                                  (310) 393-0070
       MY EMAIL ADDRESS OF RECORD:                                     LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    spencer@spencersheehan.com                                      ggranade@reesellp.com

         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is:   4942520    .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
           I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:             08/03/2020                                                            Spencer Sheehan
22                                                                                                 APPLICANT

23
                                          ORDER GRANTING APPLICATION
24                                  FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of                   Spencer Sheehan          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 8/6/2020
                                                                        UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                                  October 2012
       Case 4:20-cv-03184-HSG Document 27 Filed 08/06/20 Page 2 of 2




          Appellate Btutaton of tl^e Supreme Court
                      of tl|e ^tate of ^eiu ^ork
                    ^eeouft 3Iu5tctat department



3i, Aprilanne Agoaftno,      Clurk of tlic Appellate i^tutatnu of flte

Supreme Court of tl^e ^tate of A^eiu ^ork, Retook Sluktctal Separtmeut,
ko Ijereby certify tl^at              spencer ^l^eelian                    luas kuly

liceuaek auk akmittek to practice as au Attorney auk Couuaelnr-at-ICauT
iu all tire courts of tl)e ^tate, accorkiug to tl)e laiua of tl^e ^tate auk tl|e
court rules auk orkers, ou tl|e 14 tl|         kay of          September 20U,
l)as kuly taken auk subscrihek tl^e oatl) of office prescribek by lain, l)as
been eurollek iu tl)e Sioll of AttoriTeys auk Cnuuselors-at-ICaut on file iu
my office, l|as kuly reyisterek luitl; tl|e akmiuistratiue office of tl|e
courts, auk accorkiug to tl^e recorks of tliis court is iu gook staukiug as
au Attorney auk Couuselor-at-ICaiu.



                                   3In Iffittneas Iblfereof, 3i Ijaua Ijertninto set
                                   my bank axtk affixek i^e seal of satk
                                   Appellate iltuisiou oxt iEaij 05, 2D2D.




                                                  Clerli of tlje (Eoixrt
